DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rostykus et al. (Pub 20200379907) (hereafter Rostykus) in view of Zhu et al. (Pub 20160380907) (hereafter Zhu).

As per claim 1, Rostykus teaches:
A system comprising: 
at least one computing device comprising at least one processor and at least one data store; 
instructions stored in the at least one data store, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: ([Paragraph 26], The clustered processors 112 include, without limitation, any number of logical processors (not shown in FIG. 1) arranged in any technically feasible fashion. Each logical processor is capable of executing a different thread of execution. The term "thread" as used herein refers to any type of thread of execution, including a hyper-thread. The processor memory 116(x) includes any number of blocks of physical memory (e.g., caches) that store content…)
identify a protected memory level for a computing environment comprising a plurality of processor resources, wherein incompatible processor workloads are prohibited from concurrently executing on parallel processor resources that share a memory at the protected memory level; ([Paragraph 5], To reduce the negative impacts resulting from the "noisy neighbor" phenomenon, some process schedulers implement heuristics that (re)assign cache memory and/or execution threads in an attempt to avoid cache interference scenarios. For instance, the CFS can perform memory-page migrations and can reassign threads to different logical processors based on heuristics associated with a lowest-level cache ("LLC").)
determine a plurality of conflict costs for a processor, a respective conflict cost corresponding to a respective processor resource of the plurality of processor resources, the respective conflict cost being determined based on a measure of compatibility between the processor workload and a parallel processor resource that shares, at the protected memory level, a particular memory with the respective processor resource; and 
assign the processor workload to execute on a processor resource associated with a minimum conflict cost of the plurality of conflict costs. ([Paragraph 62], The integer programming engine 162 executes one more integer programming algorithms to optimize a binary assignment matrix based on the forecasted processor usages and a cost function that estimates a performance cost associated with cache interference. In particular, the cost function includes terms associated with goals of balancing the predicted pressures across each of the different levels of caches included in the NUMA microprocessor instance 110 based on the forecasted processor usages.  [Paragraph 4], For example, if a thread (also referred to herein as an "execution thread") executing on one logical processor evicts useful data that another thread executing on a second logical processor has stored in a shared cache, then the throughput and/or latency of the second logical processor is typically degraded. Among other things, the evicted data needs to be re-cached for the thread executing on the second logical processor to perform efficient data accesses on that data. As a result of these types of cache interference scenarios, the time 
wherein incompatible processor workloads are prohibited from concurrently executing on parallel processor resources that share a memory at the protected memory level.
Zhu teaches wherein incompatible processor workloads are prohibited from concurrently executing on parallel processor resources that share a memory at the protected memory level ([Paragraph 33], Thus, each of the host computers in the cluster is a potential placement target to place the client. However, if not all the host computers are suitable to host the client being placed, the host computers may first be filtered to determine which of the host computers in the cluster are suitable to host the client so that the unsuitable host computers are not considered as potential placement targets to place the client.  [Paragraph 27], As described in more detail below, the resource management module operates to perform at least some of the resource management operations, including resource management decisions, based on resource usage contentions or interferences between clients during workload executions. When executing different workloads, clients may contend for resources, such as CPU and memory, which can adversely affect the performance of the clients. For example, with the advent of multicore processors, multiple virtual machines (VMs) scheduled on the same multicore CPU contend for the last-level cache and memory bandwidth.  [Paragraph 5], method for performing resource management operations in a distributed computer system in accordance with an embodiment of the invention comprises obtaining interference scores for clients executing different workloads for each host computer of the distributed computer system)


As per claim 2, rejection of claim 1 is incorporated:
Zhu teaches wherein the measure of compatibility is determined based on existing workloads assigned to execute on the parallel processor resource. ([Paragraph 5], method for performing resource management operations in a distributed computer system in accordance with an embodiment of the invention comprises obtaining interference scores for clients executing different workloads for each host computer of the distributed computer system, including a client to be placed in the distributed computer system, to be used as utilization values of resources for that host computer, assigning continuously variable weights to the utilization values to produce weighted resource utilization values, generating overall selection scores for host computers of the distributed compute system using the weighted resource utilization 

As per claim 3, rejection of claim 1 is incorporated:
Rostykus teaches wherein the protected memory level is associated with protection of at least one of: level one caches, level two caches, level three caches, uniform memory access (UMA) memories, and non-uniform memory access (NUMA) memories. ([Paragraph 62], The integer programming engine 162 executes one more integer programming algorithms to optimize a binary assignment matrix based on the forecasted processor usages and a cost function that estimates a performance cost associated with cache interference. In particular, the cost function includes terms associated with goals of balancing the predicted pressures across each of the different levels of caches included in the NUMA microprocessor instance 110 based on the forecasted processor usages.)

As per claim 4, rejection of claim 1 is incorporated:
 wherein the plurality of processor resources comprise at least one of: threads that share level one caches, cores that share last level caches, processors that share UMA memories, and processors that share NUMA memories. ([Paragraph 3], In a typical multiprocessor instance, a process scheduler assigns one or more execution threads to logical processors in order to execute various workloads.  [Paragraph 62], The integer programming engine 162 executes one more integer programming algorithms to optimize a binary assignment matrix based on the forecasted processor usages and a cost function that estimates a performance cost associated with cache interference. In particular, the cost function includes terms associated with goals of balancing the predicted pressures across each of the different levels of caches included in the NUMA microprocessor instance 110 based on the forecasted processor usages.)

As per claim 6, rejection of claim 1 is incorporated:
Zhu teaches wherein the respective conflict cost is determined using a difference between an unconflicted load of the processor workload and an actual load of the processor workload when assigned to execute on the processor resource, the actual load being determined based on the measure of compatibility between the processor workload and the parallel processor resource. ([Paragraph 5], method for performing resource management operations in a distributed computer system in accordance with an embodiment of the invention comprises obtaining interference scores for clients executing different workloads for each host computer of the distributed computer system, including a client to be placed in the distributed 

As per claim 7, rejection of claim 1 is incorporated:
Zhu teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: determine that the computing environment is overcommitted based on a number of processor workloads exceeding a number of the processor resources that share memories at the protected memory level. ([Paragraph 3], When making client placement decisions, including client migration decisions, various parameters are considered in making the decisions. Some of the parameters considered relate to resource controls of the clients, such as reservation, limit and share values. However, the parameters currently considered in making client placement decisions may not produce the desired 
Rostykus teaches ([Paragraph 21], Further, because the time required to execute different workloads can vary based on the amount of cache interference as well as the type of cache interference, the execution predictability of workloads can be decreased. If an application is particularly time-sensitive, such as an application that interfaces with users in real-time, then the service provider may allocate more processors than necessary to ensure an acceptable response time based on the worst-case performance. Such "over-provisioning" can result in some processors or microprocessor instances not being used, which can waste processor resources and prevent adequate processor resources from being allocated to other tasks.)

As per claims 8-11 and 13-14, these are method claims corresponding to the system claims 1-4 and 6-7.  Therefore, rejected based on similar rationale.

As per claims 15-18 and 20, these are non-transitory computer-readable medium claims corresponding to the system claims, 1-4 and 6.  Therefore, rejected based on similar rationale.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rostykus in view of Zhu and further in view of Kruglick (Pub 20130185722) (hereafter Kruglick).

As per claim 5, rejection of claim 1 is incorporated:
However, Rostykus and Zhu do not explicitly disclose wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
tag a plurality of processor workloads with a corresponding plurality of workload tags, wherein processor workloads tagged with differing workload tags are incompatible, and processor workloads tagged with matching workload tags are compatible.
Kruglick teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
tag a plurality of processor workloads with a corresponding plurality of workload tags, wherein processor workloads tagged with differing workload tags are incompatible, and processor workloads tagged with matching workload tags are compatible. ([Paragraph 3], The present disclosure describes examples methods for allocating datacenter resources and/or generating a task fingerprint and resource allocation database. Example methods for allocating resources at a datacenter may include receiving a task at the datacenter, generating a task fingerprint based on the received task, comparing the task fingerprint to a plurality of reference task fingerprints to determine a closest match reference task fingerprint, determining a reference task behavior profile related to the closest match reference task fingerprint, and allocating resources to perform the received task based on the reference task behavior profile.  [Paragraph 4], Example methods for generating a task fingerprint and resource allocation database may include receiving a plurality of tasks at a datacenter, 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Rostykus and Zhu wherein plurality of conflict/interference costs are determined based on workload compatibility that shares resource of parallel processor (i.e. cache memory), workload is assigned to a processor resource that minimizes the conflict cost and prohibit incompatible workloads from executing concurrently, into teachings of Kruglick wherein a tag (i.e. fingerprint) is utilized to match against tags to determine compatibility because this would enhance the teachings of Rostykus and Zhu wherein by utilizing the 

As per claim 12, rejection of claim 8 is incorporated:
However, Rostykus and Zhu do not explicitly disclose tagging a plurality of processor workloads with a corresponding plurality of workload tags, wherein processor workloads tagged with differing workload tags are incompatible.
Kruglick teaches tagging a plurality of processor workloads with a corresponding plurality of workload tags, wherein processor workloads tagged with differing workload tags are incompatible. ([Paragraph 3], The present disclosure describes examples methods for allocating datacenter resources and/or generating a task fingerprint and resource allocation database. Example methods for allocating resources at a datacenter may include receiving a task at the datacenter, generating a task fingerprint based on the received task, comparing the task fingerprint to a plurality of reference task fingerprints to determine a closest match reference task fingerprint, determining a reference task behavior profile related to the closest match reference task fingerprint, and allocating resources to perform the received task based on the reference task behavior profile.  [Paragraph 4], Example methods for generating a task fingerprint and resource allocation database may include receiving a plurality of tasks at a datacenter, generating a task fingerprint for each received task to form a plurality of task fingerprints, allocating a resource set to each received task to define a plurality of allocated resource sets, performing each received task using the respective allocated resource set, gathering a task behavior for each performed task using the 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Rostykus and Zhu wherein plurality of conflict/interference costs are determined based on workload compatibility that shares resource of parallel processor (i.e. cache memory), workload is assigned to a processor resource that minimizes the conflict cost and prohibit incompatible workloads from executing concurrently, into teachings of Kruglick wherein a tag (i.e. fingerprint) is utilized to match against tags to determine compatibility/incompatability because this would enhance the teachings of Rostykus and Zhu wherein by utilizing the tag, the tag can include information such as preferred hardware and which workload(s) the task not share resources with.

As per claim 19, this is a non-transitory computer-readable medium claims corresponding to the method claim 12.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG U KIM/Primary Examiner, Art Unit 2196